DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,648,120. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially similar subject matter with only minor obvious differences or minor differences in language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the dilution pocket further comprises a second centrifugal outlet at least partially formed by the outer dilution wall” which is not understood because claim 1 already requires the dilution pocket to have a dilution pocket centrifugal outlet fluidly coupled to at least one of the liquid chamber or the laundry chamber.  The specification does not appear to disclose two centrifugal outlets at the dilution pocket as claimed, so it is unclear what is being claimed and if the “second centrifugal outlet” should refer back to the “dilution pocket centrifugal outlet.”
Claim 12 recites the limitation "a tub located defining a liquid chamber” which is not understood because the phrase appears to be missing some language.  It is unclear where the tub is supposed to be located.
Claim 15 recites the limitation "the basket."  There is insufficient antecedent basis for this limitation in the claim because there are plural baskets.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al.  (US 2015/0184326; cited by Applicant) in view of Waugh (US 3,736,773; cited by Applicant).
Regarding claim 1, Seo discloses a laundry treating appliance, comprising: a tub defining a liquid chamber (20); at least one basket assembly defining a laundry chamber and having an open top, the at least one basket assembly having an upper ring defining a top wall (80).
Seo does not expressly disclose the upper ring defining a top wall with a dilution pocket defined therein and having a dilution pocket centrifugal outlet fluidly coupled to at least one of the liquid chamber or the laundry chamber; and a centrifugal dispenser adapted to be received within the dilution pocket, the centrifugal dispenser including a holding pocket having a radially outer wall at least partially defining a holding pocket centrifugal outlet and a transfer pocket located radially exterior of the holding pocket and defined in part by an outer transferring wall spaced from the radially outer wall, the transfer pocket having at least a portion fluidly coupled to the holding pocket centrifugal outlet, wherein the transfer pocket includes a drain outlet fluidly coupled to the dilution pocket.
Waugh discloses an automatic dispenser for an automatic washing machine having a basket (25) and a dispenser and filter pan within the top wall of the basket (50, 55), the dispenser including the equivalent of the claimed elements as follows: a dilution pocket defined therein and having a dilution pocket centrifugal outlet fluidly coupled to at least one of the liquid chamber or the laundry chamber (66, 96, 98); and a centrifugal dispenser adapted to be received within the dilution pocket (76, 84), the centrifugal dispenser including a holding pocket having a radially outer wall at least partially defining a holding pocket centrifugal outlet (80, 82) and a transfer pocket located radially exterior of the holding pocket and defined in part by an outer transferring wall spaced from the radially outer wall (86, 88), the transfer pocket having at least a portion fluidly coupled to the holding pocket centrifugal outlet (at 82), wherein the transfer pocket includes a drain outlet fluidly coupled to the dilution pocket (at 90).
Because it is known in the art to provide a central centrifugal dispenser, and the results of the modification would be predictable, namely, dispensing chemicals using a known dispenser, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the upper ring defining a top wall with a dilution pocket defined therein and having a dilution pocket centrifugal outlet fluidly coupled to at least one of the liquid chamber or the laundry chamber; and a centrifugal dispenser adapted to be received within the dilution pocket, the centrifugal dispenser including a holding pocket having a radially outer wall at least partially defining a holding pocket centrifugal outlet and a transfer pocket located radially exterior of the holding pocket and defined in part by an outer transferring wall spaced from the radially outer wall, the transfer pocket having at least a portion fluidly coupled to the holding pocket centrifugal outlet, wherein the transfer pocket includes a drain outlet fluidly coupled to the dilution pocket.
Claims 2-19 are considered to be taught by Seo, in view of Waugh, as applied above and which results in: wherein the at least one basket assembly comprises an interior basket at least partially provided within an open top of a first basket (Seo: 30, 80); a clothes mover provided within the liquid chamber and rotatably coupled to a motor (Seo: 70, 71); wherein the at least one basket assembly is at least partially mounted on the clothes mover (Seo: 70, 71, 80); a step provided in the radially outer wall (Waugh: at 80, 82); wherein a first body defines the holding pocket and the transfer pocket (Waugh: 78, 80, 86, 88) and a second container defines the dilution pocket and the first body is received within the second container (Waugh: 94, 98); further comprising a motor adapted to provide a driving force to rotate the at least one basket assembly about a rotational axis (Seo: 40); wherein the radially outer wall is provided at a first angle relative to the rotational axis (Waugh: see angle of 80); wherein the outer transferring wall extends at least partially into the dilution pocket (Waugh: 66, 88), the outer transferring wall is provided at a second angle relative to the rotational axis (Waugh: see angle of 88), and the outer transferring wall at least partially forms the drain outlet (Waugh: 88, 90); wherein the dilution pocket further comprises an inner dilution wall and an outer dilution wall, that is radially exterior from the inner dilution wall and wherein the dilution pocket further comprises a dilution pocket inlet within the inner dilution wall (Waugh: 92, 94, 98); wherein the dilution pocket further comprises a second centrifugal outlet at least partially formed by the outer dilution wall (Waugh: 96, 98) and wherein the dilution pocket inlet is located below the second centrifugal outlet relative to a radius extending from the rotational axis (Waugh: 92, 96); wherein the holding pocket is positioned vertically above the dilution pocket (Waugh: 66, 76); wherein the drain outlet is located at a bottom of the transfer pocket and at least partially defined by the outer transferring wall (Waugh: 88, 90); further comprising another basket and wherein the basket is at least partially provided within an open top of the another basket (Seo: 30, 80); further comprising a motor adapted to provide a driving force to rotate the another basket about a rotational axis (Seo: 40); wherein the centrifugal dispenser further comprises a cover at least partially forming the holding pocket and having an opening adapted to receive treating chemistry (Waugh: 58, 59); wherein the cover further includes a lip defining the opening and at least partially defining the first centrifugal outlet (Waugh: see at 82 and wall forming 59); wherein the outer transferring wall is spaced from the outer dilution wall and the second centrifugal outlet is defined therebetween (Waugh: 88, 96, 98).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711